United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-3379
                                   ___________

Donroy Merrival, Jr.,                  *
                                       *
           Appellant,                  *
                                       * Appeal from the United States
      v.                               * District Court for the Southern
                                       * District of Iowa.
John Gleason, Deputy; Will Souer,      *
Deputy; Matt Hendricks, Deputy;        * [UNPUBLISHED]
James Waldschmidt, Lt.,                *
                                       *
           Appellees.                  *
                                  ___________

                             Submitted: June 30, 2011
                                 Filed: July 6, 2011
                                  ___________

Before BYE, ARNOLD, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.


      Donroy Merrival, Jr., appeals the district court’s1 order granting judgment for
defendants in his 42 U.S.C. § 1983 action. We find no basis, and Merrival has
provided none, for overturning the district court’s well-reasoned decision. See Schaub



      1
      The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, to whom the case was referred by consent of the parties
pursuant to 28 U.S.C. § 636(c).
v. VonWald, 638 F.3d 905, 923 (8th Cir. 2011) (standard of review).2 Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




      2
        We decline to consider the documents not presented below, as well as the
allegations or arguments that Merrival raises for the first time on appeal or in his reply
brief.
                                           -2-